Exhibit NOTE MODIFICATION AGREEMENT This Note Modification Agreement (“Agreement”), dated this 15th day of September, 2009, is entered into by PENSION BENEFIT GUARANTY CORPORATION (“PBGC”), JPMorgan Investment Management Inc. (“JPMorgan”), as agent for PBGC, and FANSTEEL INC. (“Fansteel”). RECITALS: WHEREAS, PBGC and Fansteel are parties to a Promissory Note dated January 23, 2004 with an original balance of $9,500,000.00 and a current balance, as of the date of execution of this Agreement, of $6,500,000.00; WHEREAS, the Promissory Note is secured by the pledged assets set forth in a certain Pledge Agreement between PBGC, Fansteel, and Fansteel de Mexico, S. de R.L. de C.V. (the “Pledge Agreement”); WHEREAS, Fansteel desires to effectuate a reverse stock split and subsequent repurchases of fractional shares to reduce the number of beneficial shareholders as part of a plan to deregister is shares of Common Stock under the Securities Exchange Act of 1934 (the “Deregistration Transaction”); WHEREAS, Fansteel has requested that JP Morgan and PBGC modify the Promissory Note as set forth herein; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each party to this Agreement to the other, the parties hereto agree as follows: 1.0 Modification of Promissory Note. The Promissory Note shall be modified as follows: 1.1 January 23, 2009 Payment.Section 2(a) of the Promissory Note shall be deleted and replaced in its entirety with the following: “Five (5) consecutive annual installment payments by Fansteel to PBGC of $750,000, commencing on January 23, 2005 (“Annual Payment Date”), and continuing thereafter on each of the first, second, third, and fourth anniversaries of such date, provided, however, that the payment due on January 23, 2009 shall not be due until October 1, 2009; and” 1.2 Restricted Payment Default.Section 6(e) of the Promissory Note shall be deleted and replaced in its entirety with the following: Fansteel makes a Restricted Payment.Restricted Payment shall mean (i) any dividend or other distribution on account of any shares of Fansteel’s capital stock or unit of ownership interest or any security convertible into or right to acquire such capital stock or other ownership interest (other than dividends payable solely in shares of capital stock), (ii) any payment on account of the principal of or premium, if any, on any indebtedness convertible into shares of the capital stock or (iii) any payment on account of any purchase, redemption, retirement, exchange or conversion of any of the Borrower's capital stock; provided, however, the payment made to repurchase fractional shares as part of the Deregistration Transaction shall not be considered a Restricted Payment provided such payment is made before November1, 2009.For the purposes of this definition a “payment” shall include the transfer of any asset or the issuance of any indebtedness or other obligation (the amount of any such payment to be the fair market value of such asset or the amount of such obligation, respectively) but shall not include the issuance of any capital stock.” 1 1.3 Financial Reporting.The following Section 13 shall be added after Section 12 of the Promissory Note:Fansteel covenants that it shall keep books of account and prepare financial statements and furnish to PBGC and JPMorgan the following (all of the foregoing and following to be kept and prepared in accordance with generally accepted account principles (“GAAP”) applied on a consistent basis, unless Fansteel’s independent certified public accountants concur in any changes therein and such changes are disclosed to PBGC and JPMorgan and are consistent with GAAP); (i) as soon as available, but not later than ninety (90) days after the close of each fiscal year of Fansteel, audited financial statements of Fansteel (including a consolidated balance sheet and profit and loss statement with supporting footnotes and operating expense detail) as of the end of such year and for the year then ended issued by a firm of independent certified public accountants of recognized standing. In addition, Fansteel shall provide a copy of the management letter, if any, delivered to Fansteel by such certified public accounting firm; (ii) as soon as available, but not later than forty-five (45) days after the end of each fiscal quarter hereafter, an internally-prepared consolidated and consolidating financial statements of Fansteel as at the end of the portion of Fansteel’s fiscal year then elapsed, fairly presenting the financial position and results of operations of Fansteel for such period. 2.0Continuing Effect.
